ORDER
PER CURIAM.
Louis Clark (Movant) appeals from the judgment denying his Rule 29.15 motion for post-conviction relief without an evi-dentiary hearing.
Previously we affirmed Movant’s conviction for first degree murder in violation of Section 565.020 RSMo 1994,1 and second degree murder in violation of Section 565.021. State v. Clark, 45 S.W.3d 501 (Mo.App. E.D.2001). Following a jury trial, the trial court sentenced Movant to life imprisonment without the possibility of parole for first-degree murder, and twenty years imprisonment for second degree murder, the sentences to run concurrently. After the mandate was issued in his direct appeal, Movant filed a motion for post-conviction relief pursuant to Rule 29.15. This appeal follows the motion court’s findings of fact and conclusions of law denying Movant’s motion without an evidentiary hearing.
Movant raised three points on appeal alleging he received ineffective assistance of counsel in that (1) his trial counsel failed to properly object to, and preserve for appellate review, the State’s use of statutorily inadmissible evidence of a juvenile proceeding under Section 211.271; (2) his trial counsel failed to direct the trial court to Section 211.271, and demonstrate to the court that Movant had been “taken into custody”; and (3) his appellate counsel failed to brief and argue that the State committed a discovery violation at trial concerning the content of a witness’s testimony.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The motion court’s find*183ings and conclusions are not clearly erroneous. Rule 29.15(k). No error of law appears. An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment.

. All subsequent statutory citations are to RSMo 1994, unless otherwise noted.